 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDHawaii National Bank,HonoluluandILWU Local142, Petitioner.Case 37-RC-1921July 26, 1974DECISION ON REVIEWBy CHAIRMANMILLER AND MEMBERSFANNINGAND PENELLOOn February 22, 1974, the Regional Director forRegion 20 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the requested unit of branch bank em-ployees at the Employer's Hilo location. Thereafter,the Employer filed a request for review of the Region-alDirector's Decision on the ground that, in makinghis unit determination, he departed from officiallyreported precedent in finding less than an employer-wide unit appropriate. The Employer also requestedoral argument.By telegraphic order dated April 3, 1974, the Boardgranted the request for review and leave tofile amicusbriefs, denied the Employer's request for oral argu-ment, and stayed the election pending decision onreview. Thereafter, the Employer and the Petitionerfiled briefs on review, and the San Diego EmployersAssociation, Inc., and the Mountain States Employ-ees Council, Inc., filed amicus briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe briefs on review and amicus briefs, and herebyadopts the findings and conclusions of the RegionalDirector as set forth in his Decision, attached heretoas an appendix. We would not, contrary to our con-curring colleague, except the banking industry fromthe customary single-location unit presumption whichaffects other chain operations and, in fact, all multiplelocation operations. We see nothing in the decision oftheU.S.Court of Appeals for the Sixth Circuit(Wayne Oakland Bank v. N. L. R. B.,462 F.2d 666,1962)-a divided opinion on which our colleague ap-parently relies-to imply judicial suggestion of suchchange in the approach to Board unit determinations.With specific reference to the Employer's contentionfor a statewide unit in Hawaii because separation "bywater" is no more meaningful than "by congestedfreeways, turnpikes and tunnels," we agree that allthese barriers are factors which the Board should, anddoes, take into consideration in granting single- ormultiple-location units. In this connection seeLou deYoung'sMarket Basket, Inc.,159 NLRB 854, 858(1966). There the Board found the appropriateness ofa single-store unit not overcome though Respondenttook the position that its two stores, both in Michigan,constituted the only appropriate unit. One of the fac-tors relied on by the Board was the 22-mile distancebetween the two, with the only accessibility a drive ofhalf an hour by freeway.Accordingly, we shall remand the case to the Re-gional Director for the purpose of conducting an elec-tionpursuant to his Decision and Direction ofElection, except that the payroll period for determin-ing eligibility shall be that immediately preceding theissuance date of this Decision on Review.'CHAIRMAN MILLER,concurring separately:I concur in finding the unit petitioned for here-namely a unit confined to employers at theEmployer's Hilo branch bank-to be an appropriateunit. But because the Regional Director appears tome, in some portions of his Decision, to be interpret-ing previous decisions of the Board as establishingsome kind of rule-or at least presumption-that sin-gle branch bank units are appropriate, I find it neces-sary to elaborate somewhat more fully on therationale behind my conclusion in this particular case.Because of the highly integrated functional opera-tion of banks generally I think the Board ought tomake clear that we do not apply any presumption ofappropriateness of single branch units as we do, forexample, in the case of single stores in typical multi-store or chain store operation.Instead it would be my view that we ought to close-ly scrutinize the facts in each individual case arisingin the banking industry, applying no preconceivednotions or presumptions and with particular atten-tion to the following factors: (1) the extent of thecentralized control of the commercial and administra-tive aspects of the business, (2) the extent of central-izedordecentralizedcontrolof labor policy(including not only where the overall level of wageand fringe benefits is determined but also where otherworking conditions of real importance to employeesare determined, such as decisions on hiring, individu-1 In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with themExcelsiorUnderwear Inc,156NLRB 1236 (1966),N L R B v Wyman-Gordon Co,394 U S 759 (1969)Accordingly, it is hereby directed that a revised election eligibility list, con-taining the names and addresses of all the eligible voters,must be filed bythe Employer with the Regional Director for Region 37 within 7 days of thedate of this Decision on Review The Regional Director shall make the listavailable to all parties to the election No extension of time to file this listshall be grantedby theRegional Director except in extraordinary circum-stances Failureto comply withthis requirement shall be grounds for settingaside the election whenever proper objections are filed212 NLRB No. 82 HAWAII NATL. BANK, HONOLULU577al increases, promotions, discipline, and the like), (3)the extent of employee interchange among thebranches, (4) the amount of personal contact be-tween employees of the branches (or, to state the con-verse, whether personal contact is limited strictly tothe employees of the particular branch), and (5) theextent of geographic separation of the particularbranch petitioned for from other branch banks in theoperation.Our failure to give careful attention to each of thesefactors has, on occasion, been criticized by the courts,even to the extent of our having been found guilty ofan abuse of discretion in making appropriate bargain-ing unit determinations in this industry.The WayneOakland Bank v. N.L.R.B.,462 F.2d 666 (C.A. 6,1972).Applying those factors to the instant case: The Em-ployer contends, and the Regional Director found,that the Employer's banking operations are highlycentralized and its procedures integrated insofar as itsfunctional business operations are concerned.As to the second factor, there are a number of laborpolicy matters such as the overall level of wages andfringe benefits which have been centrally determined.On the other hand, decisions with respect to hiring,discipline, discharges, evaluation of employee perfor-mance, and resultant recommendations as to salaryincreases and promotions are, in fact, in large parteffectively determined by the branch manager. Whilethe recommendations of the branch manager in virtu-ally all of these areas are theoretically subject to re-view and final determination at the head office, it isapparent upon this record that the branch manager'srecommendations with respect to each of these itemsare given such weight that they must of necessity becharacterized as "effective recommendations." As aresult, the record supports the conclusion that in vir-tually all cases determinations as to these kinds ofworking conditions are for all practical purposes ef-fectively made at the local level. Under these circum-stances it does not seem that the local management ofthe branch has been so restricted that effective bar-gaining as to many significant areas of real concernto employees cannot appropriately take place at thebranch level. If the bank's desire for uniform policiesin certain areas may predictably lead it to resist bar-gaining demands as to certain subjects of bargainingwhich might be advanced by a representative of em-ployees of the branch, that is a factor which any labororganization seeking to organize the bank's employ-ees may well take into account in making a judgmentabout what scope of organization might be desirablein terms of maximum effective representation. Butwhen there are as many areas as here in which arepresentative of the employees of a single branch canclearly engage in meaningful discussions with thebranch management I am of the view that this Boardshould be careful not to prejudge the situation toohastily by concluding, essentially speculatively, thatno effective local, bargaining can take place.Indeed in the Federal service there are many sub-ject areas which cannot be effectively bargainedabout on a single agency or single locality basis be-cause of certain uniform governmental personnel andwage and salary policies. But we nevertheless do nothave only governmentwide bargaining units. Insteadwe have learned that there are many other employeeconcerns which can be and are being bargained aboutin areas where the separate government agency or theseparate local governmental authority does have dis-cretion and effective authority. It is therefore myopinion that, as to this factor, there is sufficient effec-tive recommendatory local authority with respect tosufficient subjects of bargaining so that I cannot con-clude that the centralized authority as to certain othermatters would automatically doom to failure any at-tempt at branch level bargaining.With respect to interchange, while the Employerintroduced evidence of some interchange amongother branches, there is almost no evidence of inter-change of employees between the Hilo branch here inquestion and other branches in the system.As to contact between the employees of the Hilobranch and employees of other branches, there maybe some telephonic contact, but I do not find in thisrecord any substantial evidence of personal contactbetween the Hilo branch employees and employees ofthe other branches. Conversely, as one might expect,the Hilo branch bank employees do have regular andfrequent contact with their fellow employees at Hiloand with their local supervisors. This occurs both inthe daily performance of their tasks and in branchstaff meetings which are held monthly. It would seem,therefore, that the effective group within which theemployees have regular work contacts and withinwhich there is a genuine knowledge of mutual work-related problems (any or all of which may well be-come the subjects of bargaining) is the group of em-ployees located at the Hilo branch.This is quite a different situation from that whichthe court found prevailed inWayne Oakland Bank,supra,where the record disclosed substantial employ-ee interchange, some on a permanent basis and someon a temporary basis. It also distinguishes this casefromBank of America,196 NLRB 591 (1972), where-in, as pointed out by the dissenting member in thatcase, there was substantial evidence of interchange ofemployees-a factor which led me to be concernedabout the result reached there, but which there Ifound was offset by the substantial local autonomy 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidenced on that record. Here, there is somewhat lessautonomy but there is virtually no interchange, so faras Hilo branch employees are concerned.With respect to geographic considerations, aspointed out by the Regional Director, all otherbranches are over 200 air miles away from the Hilobranch.While the Employerargues,with some force, thatthere ought not be a separate "Hawaii rule" with re-spect to bargaining units, and while the Employer alsopoints out that there is frequent and relatively inex-pensive air travel, it is nevertheless true that the em-ployees at Hilo are effectively geographically isolatedfrom employees working in other branches of thebank. Indeed, the facts above mentioned concerningthe minimal amount of interchange between the Hilobank and other banks in the systemsuggeststhat theEmployer itself may have found it impractical to in-terchange employees in view of the considerable geo-graphic distance, whereas much more interchangeoccurs among the branches not thus isolated.While there is merit in the Employer's contentionthat geography alone should not be controlling in unitdeterminations, it is nevertheless a practical factorwhich cannot be totally ignored. The Court of Ap-peals for the Sixth Circuit, in reversing this Board intheWayne Oakland Bankcase,supra,distinguishedtheWaynesituation, where all of the business loca-tions were within 25 miles of themainoffice, fromthat inBanco Credito y Ahorro Ponceno v. N. L. R. B.,390 F.2d 110 (C.A. 1, 1968), where the Board hadbeen sustained by the First Circuit in finding appro-priate a branch bank in Puerto Rico which was geo-graphically remote from all of the other branches. InBanco Credito,as here, there was an almost completeabsence of interchange of personnel between the re-mote branch in question and the other parts of thesystem.Having thus weighed all the relevant factors, I con-cur with mycolleaguesin their determination that theHilo branch constitutes an appropriate separate bar-gaining unit. It seems hardly necessaryto state-al-though I do so because there continues to be somemisconceptions in this area-that this determinationdoes not mean that there might not be more appropri-ate or indeed more workable bargaining unit than theone here proposed. As pointed out by the Employer,there are many islandwide units in Hawaii. It maywell be that the most effective bargaining for employ-ees of the Hawaii National Bank could take place ona broader basis than that which we are authorizinghere.But, aswe have long held, the Board is not calledupon to determine what themostappropriate unitwould be, but only whether a unit petitioned for isanappropriate unit. In my judgment thisunit meets thattest on the basis of the record facts and without bene-fit of any presumptions whatever.APPENDIXDECISION AND DIRECTION OF ELECTIONUpon a peititon duly filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held before ahearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its powers in connection with this caseto the Regional Director.Upon the entire record 1 in this case, the Regional Direc-tor finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7) ofthe Act .24.The following employees of the Employerconstitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: 3iThe Employer's unopposed motion to correct the transcript is herebygranted.2An administrative investigation,conducted pursuant to the Employer'srequest,confirmed the adequacy and validity of the Petitioner's showing ofinterest.3Contrary to the Petitioner,the Employer contends that a unit hunted tothe employees of its Hilo branch bank is inappropriate and asserts that astatewide unitof employees at its head office andall 10 branch offices is theonly appropriate unit for the purposes of collective bargaining. There is noprior bargaining history as to any of the Employer's branch banks in the Stateof Hawaii.The Employer has 10 branch banks in the State of Hawaii;9 on the islandof Oahu and 1, the Hilo branch,on the island of Hawaii.Its headquartersoffice is located at 120 South King Street,in the city of Honolulu.The main office in Honolulu provides a number of services to the branchesand administers and coordinates much of the branch office operations.Branch managers may not deviate from the comprehensive procedures andpolicieswhich are set forth in the Hawaii National Bank manuals. Theheadquarters office closely regulates all the fiscal aspects of the branch officeoperations The branch banks send in daily reports to the head office andreceive reports in return From the Hilo branch,a courier delivers any neces-sary records to the airport for air transport to Honolulu, where they arepicked up and delivered to the head office by another courier. Each of thebranch banks is in direct communication with the Honolulu office by meansof a WATS telephoneline.Recordsinvolving thestatus of savings andchecking accounts and loans are maintained at the head office The issuanceof real estate,commercial and personal loans, and the lending authority ofthe branch managers are strictly regulated and limited. The testimony re-vealed that many loans which originated in Honolulu were later entered onthe books of the Hilo branch.The Employer's headquarters in Honolulu provides centralized services forpurchasing of all supplies,advertising,travelers checks,printed material,forms, etc Data processing for all the branches is done by a separate,privatecompany located in Honolulu,and therefore all Hilo branch checks, depositslips, and otherrecords oftransactions are sent to Honolulu and then re- HAWAII NATL. BANK, HONOLULU579All clerical employees employed by the Employer at itsbranch in Hilo, Hawaii, including tellers, secretartes,4bookkeepers, new accounts and loan clerks, and proofmachine operators;excludingallotheremployees,guards and supervisors5as definedin the Act.turned directly to the Hilo branch. No branch office has its own budget, asthe operating expenses for all are paid by the head office.Uniform personnelpolicies for all branches are formulated at and administered from theEmployer's headquarters in Honolulu The payroll for all branch office em-ployees is prepared by the head office and the employees' payroll checks aredeposited to their individual personal checking accounts,provided by theEmployer.Employee fringe benefits such as insurance,retirement plan, andvacations are uniform throughout the system.The personnel committee atthe headquarters office sets the standards for hiring and administers jobclassification and salary programsThe Hilo branch bank is located on "the big island" of Hawaii All otherbranches are on the island of Oahu approximately 216 air miles away Theunit sought by Petitioner at the Hilo branch consists of approximately 10employees. The work of all 10 employees is concerned primarily with thecustomer or paperwork connected only with the Hilo branch,which servicesa specific geographical area The Hilo employees, who have little or nopersonal contact with employees of other branches, work directly under theHilo branch manager, assistant manager,and operations supervisor, andlook to these individuals for their direction.The Hilo branch manager is in direct charge of the day-to-day operationsof the branch and operates pursuant to general directions and practicesdetermined and administered by headquarters.Although his discretion islimited,the branch manager has been delegated lending authority foramounts up to $5,000 unsecured, $7,500 to $15,000 secured, and$25,000 realestate.Loans of greater amounts must be submitted to the head office forapproval Although all personnel actions are subject to final approval by thehead office,the Hilo branch manager makes effective recommendations inregard to hiring, promotions,salary increases, and terminations Applicantsfillout their job applications at the Hilo branch bank and are interviewedby the branch manager, who makes an appropriate recommendation to thehead office.After the head office completes its investigation,the applicantis notified by the branch manager as to when he or she is to begin work andat what salary.Supervisory personnel at the Hilo branch are responsible for training newemployees,making performance evaluations,and authorizing overtime. Thebranch manager attempts to resolve any conflicts that arise during vacationscheduling before he submits his recommended schedule to the head officeAny remaining problems are resolved on the basis of bankwide seniority. Upto the present, all grievances and most discipline problems have' been re-solved at the branch level in Hilo. While all personnel records are kept at thehead office,the Hilo manager maintains an employment history card on eachemployee. At least once a month there is a Hilo branch staff meeting at whichmatters of importance to the entire bank or the branch may be discussed.While it is clear from the foregoing summary of facts that the Employer'sbanking operations are highly centralized and its procedures integrated, abankwide unit is not the only appropriate unit here The Hilo branch employ-ees constitute a viable,stable unit appropriate for collective bargaining. Thecentralized recordingaril overalladministrative control do not militateagainst a finding that the Hilo branch employees are a homogeneous,identi-fiable group,with sufficient community of interest to comprise an appropri-ate bargaining unit.Moreover,the record indicates that the Hilo branch hasa stable core of employees.Transfer in and out of the branch appears mini-mal In late 1969,when the branch opened, two unit employees were hiredby the head office to work at the Hilo branch Otherwise, no transfers ofemployees have occurred between Hilo and any other branch.Although the Employer's personnel policies are centrally controlled, theHilo employees are separated,both geographically and functionally in theirday-to-day duties, from employees of the Employer's other branch banks andits head office. The Employer contends that modern air transportation facili-ties travel between the Hawaiian islands,and that statewide bargaining unitsare not uncommon in the islands,but the Hilo branch is nevertheless some[Direction of Electionand Excelsiorfootnote omittedfrom publication.]215 miles away from the other branches and the round trip fare of$52 cannotbe said to facilitate contact among employees of the Hilo and Oahu branchesThe Hilo employees'job functions and their, daily responsibilities and inter-ests relate to the customers of the Hilo branch,There appear to be virtuallyno day-to-daypersonal contacts between and among Hilo employees andemployees of other branch banks. The Hilo branch employees look to theirown branch manager and other immediate supervisors for work guidance,and their progress and success on the job depend on the recommendationsand evaluations of the Hilo branch supervisors.Drawing analogies to retail and fast-food chains,the Employer contendsin its brief that the flow of paperwork in this bank is evidence of a high degreeof functional integration sufficient to rebut the presumption of a singlebranch unit being appropriate. Although all transactions and the attendantpaperwork of the branches flow to Honolulu, the Hilo branchopens almostall of its own accounts,marls out its own checking statements, collects onloans, notifies delinquents,avails itself of the services of a local attorney, anddeals directly with consumers in providing its services Inanyevent,relianceon analogieswould appear to be unnecessary here,as the Board has consis-tentlyfoundappropriate single-branch units of multibranch banking sys-tems, systems which differ only in size and number of branches from theEmployer herein Save for an unpublished decision of almost 14 years ago,TheBankof California, National Association,Case 20-RC-4084, issued July5, 1960, Board decisions in banking system cases factually similar to theinstant matter have uniformly favored single-branch units,Bank of AmericaNational Trust and Savings Association,196 NLRB 591 (1972),Wells FargoBank,179 NLRB 465 (1969),The Wayne Oakland Bank,192 NLRB 362(1971), enforcement denied 462 F 2d 666 (C.A. 6, 1972);Pacific NationalBankof Washington,192 NLRB 1046 (1971);Banco Credrto y Ahoro Ponceno,160 NLRB 1504, enfd 390 F 2d 110 (C.A. 1, 1968), cert. denied 393 U.S. 832(1968),Central Valley National Bank,154 NLRB 995 (1965).On the basis of the above and the entire record, it is concluded that theEmployer's Hilo branch functions sufficiently as a distinct entity for itsemployees to constitute a separate unit for collective-bargaining purposesThe Hilo employees clearly share a community of interest which distin-guishes themfrom other employees of the Employer. The Hilo branch is anidentifiable unit of employees with common working interests, and commondirect supervision, geographically remote from other employees of the'Em-ployer. Accordingly, it is found that the Hilo branch unit sought by thePetitioner is an appropriate unit for collective bargaining.Contrary to the Employer, the Petitioner contends thatBlossom Keluisa confidential employee The record revealls that Kelu,the former operationssupervisor, is a secretary at the Hilo branch. Her duties include answering'telephones and typing correspondence She has no access to personnelfilesand does not assist or act in a confidentialcapacity to anyperson whoexercisesmanagerial functions in the field of labor relations.She has,`onoccasion,during the absence of the new operations supervisor, performed thelatter'sduties.However,Kelu neither has nor exercises any supervisoryauthority and her infrequent substitution for a supervisor is not sufficient toexclude her from the unit. Accordingly, Keln is found to be an eligible voterand included in the unit5The parties stipulated, and the record supports the conclusion, that Theo-dore Sasamura, the branchmanager,Melvin Matsunaga,the assistant man-ager,and Janet Ichinose,the operations supervisor,are supervisors within themeaning of the Act.All three individuals evaluate employees,assign overtimeand responsibly direct the work of the branch employees Accordingly, theyare found to be supervisors and are excluded from the unit.